UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-21606 Tilson Investment Trust (Exact name of registrant as specified in charter) 767 Fifth Avenue, 18th Floor, New York, New York 10153 (Address of principal executive offices) (Zip code) ALPS Fund Services, Inc. 1290 Broadway, Suite 1100, Denver, Colorado 80203 (Name and address of agent for service) Registrant's telephone number, including area code:(252) 234-9000 Date of fiscal year end:October 31 Date of reporting period:July 1, 2009 – June 30, 2010 Item 1. Proxy Voting Record. Tilson Focus Fund Item Proposals Mngmt Vote Adv Vote Sponsor Issuer: Sun Microsystems, Inc. CUSIP: Ticker: JAVA Meeting Date: 7/16/2009 1 To adopt the agreement and plan of merger, date 4/19/2009, by and among Sun Microsystems, Inc., Oracle Corporation and Soda Acquisition Corporation, as it may be amended from time to time, pursuant to which Sun will be required by Oracle. For For Management 2 To adjourn or postpone the special meeting to a later date or time, if necessary or appropriate, to solicit additional proxies in the event there are insufficient votes at the time of such adjournment or postponement to adopt the agreement and plan of merger. For For Management Issuer: GHL Acquisition Corp. CUSIP: 36172H108 Ticker: GHQ Meeting Date: 9/23/2009 1 To approve our acquistion of Iridium Holdings LLC pursuant to the transaction agreement dated as of September 22, 2008 among GHQ, Iridium Holdings and the sellers listed therein, as amended on April 28, 2009 and the transactions contemplated by the transaction agreement. For For Management 2 To approve an amendment to GHQ's Certificate of Inc. to (i) change the name of GHQ from GHL Acquisition Corp. to Iridium Communications Inc. (ii) permit GHQ's continued existence after February 14, 2010 (iii) increase the number of GHQ's authorized shares of common stock and preferred stock and (iv) eliminate the different classes of GHQ's Board of Directors. For For Management 3 To approve the issuance of shares of our common stock in the acquisition and related transactions that would result in an increase in our outstanding common stock by more than 20%. For For Management 4 To adopt the proposed stock incentive plan, to be effective upon completion of the acquisition. For For Management 5 To consider the vote upon a proposal to adjourn the special meeting to a later date of dates, if necessary, to permit further solicitation and vote of proxies. For For Management Issuer: Atlas America, Inc. CUSIP: Ticker: ATLS Meeting Date: 9/25/2009 1 Proposal to approve the issuance of shares of common stock, par value $0.01 per share, of Atlas America, in connection with the merger contemplated by the agreement and plan of merger, date as of April 27, 2009, as it may be amended from time to time, by and among Atlas Energy Resources, LLC, Atlas America, Inc., Atlas Energy Management, Inc. and Atlas Merger Sub, LLC. For For Management 2 Proposal to approve the Atlas America 2009 Stock Incentive Plan. For For Management 3 Proposal to adjourn or postpone the Atlas America Special meeting, if necessary, to solicit additional proxies if there are not sufficient votes in favor of the foregoing. For For Management Issuer: Atlas America, Inc. CUSIP: Ticker: ATLS Meeting Date: 7/13/2009 1 Election of Directors. For For Management 2 Proposal to amend Atlas America's amended and restated certificate of incorporation to increase the number of authorized shares of common stock to 114,000,000. For For Management 3 In their discretion, the proxies are authorized to vote upon such other business as may properly be brought before the meeting of any adjournment thereof. For For Management Issuer: Citigroup, Inc. CUSIP: Ticker: C Meeting Date: 7/9/2009 1 Proposal to approve the Dividend Blocker Amendment set forth in Annex A to the proxy statement. For For Management 2 Proposal to approve the Director Amendment set forth in Annex B to the proxy statement. For For Management 3 Proposal to approve the Retirement Amendment set forth in Annex C to the proxy statement. For For Management 4 Proposal to approve the Authorized Preferred Stock Increase set forth in Annex D to the proxy statement. For For Management Issuer: Origen Financial, Inc. CUSIP: 68619E208 Ticker: ORGN Meeting Date: 10/12/2009 1 Election of Directors. For For Management Issuer: Huntsman Corp. CUSIP: Ticker: HUN Meeting Date: 11/4/2009 1 Election of Directors. For For Management 2 Ratify the appointment of Deloitte & Touche LLP as Huntsman Corporations independent registered public accounting firm for the year ending December 31, 2009. For For Management 3 Approve the amendment and restatement of the Huntsman Stock Incentive Plan. For For Management Issuer: Ambassadors International, Inc. CUSIP: Ticker: AMIE Meeting Date: 11/12/2009 1 To issue additional shares of common stock in exchange for our outstanding 3.75% Convertible Senior Notes due 2027. For For Management Issuer: Sun Microsystems, Inc. CUSIP: Ticker: JAVA Meeting Date: 12/17/2009 1 Election of Directors. For For Management 2 Ratification of the appointment of Ernst & Young LLP as Sun's independent registered public accounting firm for the fiscal year ending June 30, 2010. For For Management Issuer: Blackrock Kelso Capital Corporation CUSIP: Ticker: BKCC Meeting Date: 2/8/2010 1 To authorize flexibility for the company, with approval of its Board of Directors, to sell or otherwise issue shares of its common stock at a price below the company's then current net asset value per share in one or more offerings, subject to certain limitations set forth in the proxy statement for the special meeting of stockholders. For For Management Issuer: Daily Journal Corporation CUSIP: Ticker: DJCO Meeting Date: 2/3/2010 1 Election of Directors. For For Management 2 Ratification of appointment of Ernst & Young LLP as the independent registered public accounting firm for fiscal year 2010. For For Management Issuer: Berkshire Hathaway, Inc. Cl B CUSIP: Ticker: BRKB Meeting Date: 1/20/2010 1 To approve an amendment to the corporation's existing restated certificate of incorporation, as amended, to effect a 50-for-1 stock split of the corporation's class B common stock, while maintaining current economic and voting relationship between corporation's class B common stock and the corporation's class A common stock. For For Management 2 To approve an amendment to the current certificate to clarify the class B common stock may be split in the proposed 50-for-1 split without splitting the class A common stock. For For Management 3 To approve an amendment to the current certificate to change the par value of each share of class B common stock in connection with the proposed 50-for-1 split, to $0.0033 from the current par value of $0.1667 per share of class B common stock. For For Management 4 To approve an amendment to the current certificate to increase the number of shares of class B common stock and the total number of shares of all classes of stock that the corporation is authorized to issue. For For Management 5 To approve an amendment to the current certificate to remove the requirement to issue physical stock certificates for shares. For For Management Issuer: Burlington Northern Santa Fe Corporation CUSIP: 12189T104 Ticker: BNI Meeting Date: 2/11/2010 1 Adopt the agreement and plan of merger, dated as of November 2, 2009, by and among Berkshire Hathaway, Inc., R Acquisition Company, LLC and Burlington, as it may be amended from time to time. For For Management 2 Adopt a motion to adjourn or postpone the special meeting to another time and/or place for the purpose of soliciting additional proxies in favor of the proposal to adopt the merger agreement, if necessary. For For Management Issuer: American Italian Pasta Company CUSIP: Ticker: AIPC Meeting Date: 2/25/2010 1 Election of Directors. For For Management 2 Proposal to ratify the selection of Grant Thornton, LLP as our independent registered public accounting firm for the 2010 fiscal year. For For Management Issuer: Resource America, Inc. Cl A CUSIP: Ticker: REXI Meeting Date: 3/8/2010 1 Election of Directors. For For Management 2 In their discretion, the proxies are authorized to vote upon such other business as may properly be brought before the meeting or any adjournment thereof. For For Management Issuer: Discover Financial Services CUSIP: Ticker: DFS Meeting Date: 4/8/2010 1 Election of Directors. For For Management 2 Advisory vote to approve named Executive Officer Compensation. For For Management 3 To ratify the appointment of Deloitte & Touche LLP as independent registered public accounting firm. For For Management Issuer: Fairfax Financial Holdings Ltd. CUSIP: Ticker: FFH Meeting Date: 4/22/2010 1 Election of Directors. For For Management 2 Appointment of auditors. For For Management 3 Proposal set out in Schedule A to the accompanying management proxy circular. Against Against Shareholder Issuer: The Coca-Cola Company CUSIP: Ticker: KO Meeting Date: 4/21/2010 1 Election of Directors. For For Management 2 Ratification of the appointment of Ernst & Young LLP as independent auditors. For For Management 3 Proposal regarding an Advisory vote on Executive Compensation. Against Against Shareholder 4 Proposal regarding an Independent Board Chair. Against Against Shareholder 5 Proposal regarding restricted stock. Against Against Shareholder 6 Proposal regarding a report on Bisphenol-A. Against Against Shareholder Issuer: Whirlpool Corporation CUSIP: Ticker: WHR Meeting Date: 4/20/2010 1 Election of Directors. For For Management 2 Ratification of the appointment of Ernst & Young LLP as Whirlpool's independent registered public accounting firm for 2010. For For Management 3 Approval of the Whirlpool Corporation 2010 Omnibus Stock and Incentive Plan. For For Management Issuer: SEARS CDA INC ISIN CA81243D1096 Ticker: SCC Meeting Date: 4/23/2010 Election of E.J. Bird as Director For Did Not Vote Management Election of Deidra D. Cheeks Merriwether as a Director For Did Not Vote Management Election of Williiam C. Crowley as a Director For Did Not Vote Management For Election of William R. Harker as a Director For Did Not Vote Management Election of R. Raja Khanna as a Director For Did Not Vote Management Election of James McBurney as a Director For Did Not Vote Management Election of Dene L. Rogers as a Director For Did Not Vote Management Election of Debi E. Rosati as a Director For Did Not Vote Management 2 Appointment of Deloitte & Touche LLP as the Corporation's Auditors, and authorize the Board of Directors of the Corporation to set the Auditors' remuneration For Did Not Vote Management 3 Transact any other business Non-Voting Issuer: Boston Scientific Corporation CUSIP: Ticker: BSX Meeting Date: 5/11/2010 1 Election of Directors. For For Management 2 To ratify the appointment of Ernst & Young LLP as Boston Scientific Corporation's independent registered public accounting firm for the 2010 fiscal year. For For Management 3 To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. For For Management Issuer: Citigroup, Inc. CUSIP: Ticker: C Meeting Date: 4/20/2010 1 Election of Directors. For For Management 2 Proposal to ratify the selection of KPMG LLP as Citi's independent registered public accounting firm for 2010. For For Management 3 Proposal to approve Amendments to the Citigroup 2009 Stock Incentive Plan. For For Management 4 Proposal to approve the TARP Repayment Shares. For For Management 5 Proposal to approve Citi's 2009 Executive Compensation. For For Management 6 Proposal to ratify the Tax Benefits Preservation Plan. For For Management 7 Proposal to approve the Reverse Stock Split Extenstion. For For Management 8 Proposal regarding political non-partisanship. Against Against Shareholder 9 Proposal requesting a report on political contributions. Against Against Shareholder 10 Proposal requesting a report on collateral for over-the-counter derivatives trades. Against Against Shareholder 11 Proposal requesting that stockholders holding 10% or above have the right to call special stockholder meetings. Against Against Shareholder 12 Stockholder proposal requesting that executive officers retain 75% of the shares acquired through compensation plans for two years following termination of employment. Against Against Shareholder 13 Proposal requesting reimbursement of expenses incurred by a stockholder in a contested election of directors. Against Against Shareholder Issuer: Berkshire Hathaway, Inc. Cl B CUSIP: Ticker: BRKB Meeting Date: 5/1/2010 1 Election of Directors. For For Management Issuer: General Electric Co. CUSIP: Ticker: GE Meeting Date: 4/28/2010 1 Election of Directors. For For Management 2 Ratification of KPMG. For For Management 3 Cumulative voting; special Shareholder meetings; independent Board Chairman; pay disparity; Key Board Committees; Advisory vote on Executive Compensation. Against Against Shareholder Issuer: US Bancorp CUSIP: Ticker: USB Meeting Date: 4/20/2010 1 Election of Directors. For For Management 2 Ratification of Ernst & Young LLP as independent auditor for the 2010 fiscal year. For For Management 3 Approval of the U.S. Bancorp Amended and Restated 2007 Stock Incentive Plan. For For Management 4 Advisory vote to approve executive compensation program. For For Management Issuer: Wesco Financial Corporation CUSIP: Ticker: WSC Meeting Date: 5/5/2010 1 Election of Directors. For For Management Issuer: Sears Canada, Inc. CUSIP: 81234D109 Ticker: SCC Meeting Date: 4/21/2010 1 Election of Directors. For For Management 2 Ratify the appointment of Deloitte & Touche LLP as the corporations auditors, and authorizing the Board of Directors of the corporation to set the auditors remuneration. For For Management Issuer: Johnson & Johnson CUSIP: Ticker: JNJ Meeting Date: 4/22/2010 1 Election of Directors. For For Management 2 Ratification of appointment of PriceWaterhouseCoopers LLP as independent registered public accounting firm for 2010. For For Management 3 Advisory vote on executive compensation. Against Against Shareholder 4 Special shareowner meetings. Against Against Shareholder Issuer: The First of Long Island Corporation CUSIP: Ticker: FLIC Meeting Date: 4/20/2010 1 Election of Directors. For For Management 2 To ratify the appointment of Crowe Horwath LLP as the corporations independent registered public accounting firm for 2010. For For Management Issuer: Commscope, Inc. CUSIP: Ticker: CTV Meeting Date: 5/7/2010 1 Election of Directors. For For Management 2 To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for 2010. For For Management Issuer: American Express Co. CUSIP: Ticker: AXP Meeting Date: 4/26/2010 1 Election of Directors. For For Management 2 Ratification of appointment of PriceWaterhouseCoopers LLP as the independent registered public accounting firm for 2010. For For Management 3 Advisory vote approving executive compensation. For For Management 4 Proposal relating to cumulative voting for Directors. Against Against Shareholder 5 Proposal relating to the calling of special shareholder meetings. Against Against Shareholder 6 Proposal relating to share retention requirements for executives. Against Against Shareholder Issuer: Ocwen Financial Corporation CUSIP: Ticker: OCN Meeting Date: 5/6/2010 1 Election of Directors. For For Management 2 Proposal to ratify the appointment of Deloitte & Touche LLP as our independent registered certified public accounting firm for the fiscal year ending December 31, 2010. For For Management Issuer: Huntsman Corporation CUSIP: Ticker: HUN Meeting Date: 5/6/2010 1 Election of Directors. For For Management 2 Ratification of the appointment of Deloitte & Touche LLP as Huntsman Corporations independent registered public accounting firm for the year ending December 31, 2010. For For Management Issuer: Domino's Pizza, Inc. CUSIP: 25754A201 Ticker: DPZ Meeting Date: 4/28/2010 1 Election of Directors. For For Management 2 Approval of the amended and restated Domino's Pizza senior executive annual incentive plan. For For Management 3 Ratification of the selection of PriceWaterhouseCoopers LLP as the independent registered public accountants of the company for the current year. For For Management Issuer: Dr. Pepper Snapple Group, Inc. CUSIP: 26138E109 Ticker: DPS Meeting Date: 5/20/2010 1 Election of Directors. For For Management 2 To ratify the appointment of Deloitte & Touche LLP as the corporations independent registered public accounting firm for fiscal year 2010. For For Management Issuer: Crosstex Energy, Inc. CUSIP: 22765Y104 Ticker: XTXI Meeting Date: 22765Y104 1 Election of Directors. For For Management 2 Proposal to ratify the appointment of KPMG LLP as Crosstex Energy, Inc.'s independent public accounting firm for the fiscal year ending December 31, 2010. For For Management 3 Proposal to amend the employment policy of Crosstex Energy, Inc. to explicitly prohibit discrimination based on sexual orientation and gender identity or expression. Against Against Shareholder Issuer: Winthrop Realty Trust CUSIP: Ticker: FUR Meeting Date: 5/11/2010 1 Election of Directors. For For Management 2 To ratify the selection of PriceWaterhouseCoopers LLP as our independent registered public accounting firm for the 2010 fiscal year. For For Management Issuer: Boulder Growth & Income Fund, Inc. CUSIP: Ticker: BIF Meeting Date: 5/3/2010 1 Election of Directors. For For Management 2 To approve an amendment to the bylaws regarding termination of the Advisors. For For Management Issuer: Atlas America, Inc. CUSIP: Ticker: ATLS Meeting Date: 5/13/2010 1 Election of Directors. For For Management Issuer: AG GROWTH INTL INC ISIN CA0011811068 Ticker Meeting Date: 5/13/2010 1 Election of Gary Anderson as a Director of the Company for the ensuing year For Did Not Vote Management 2 Election of John R. Brodie as a Director of the Company for the ensuing year For Did Not Vote Management 3 Election of Bill Lambert as a Director of the Company for the ensuing year For Did Not Vote Management 4 Election of Bill Maslechko asDirector of the Company for the ensuing year For Did Not Vote Management 5 Election of Rob Stenson as a Director of the Company for the ensuing year For Did Not Vote Management 6 Election of David White as a Director of the Company for the ensuing year For Did Not Vote Management 7 Appointment of Ernst & Young LLP as the Auditors of the Company for the For Did Not Vote Management Transact Other Business Non-Voting Issuer: Sears Holding Corporation CUSIP: Ticker: SHLD Meeting Date: 5/4/2010 1 Election of Directors. For For Management 2 Ratify the appointment by the Audit Committee of Deloitte & Touche LLP as the Company's independent registered public accounting firm for fiscal year 2010. For For Management Issuer: Beneficial Mutual Bancorp, Inc. CUSIP: 08173R104 Ticker: BNCL Meeting Date: 5/20/2010 1 Election of Directors. For For Management 2 The ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm of Beneficial Mutual Bancorp, Inc. for the fiscal year ending December 31, 2010. For For Management Issuer: Dow Chemical Company CUSIP: Ticker: DOW Meeting Date: 5/13/2010 1 Election of Directors. For For Management 2 Ratification of the appointment of the independent registered public accounting firm. For For Management 3 Amendment of the Restated Certificate of Incorporation regarding special stockholder meetings. For For Management 4 Proposal on Environmental Remediation in the Midland Area. Against Against Shareholder 5 Proposal on Executive Stock Retention. Against Against Shareholder 6 Proposal on Executive Compensation. Against Against Shareholder Issuer: Iridium Communications, Inc. CUSIP: 46269C102 Ticker: IRDM Meeting Date: 5/25/2010 1 Election of Directors. For For Management 2 To ratify the selection by the Board of Directors of Ernst & Young LLP as our independent registered public accounting firm for our fiscal year ending December 31, 2010. For For Management Issuer: Borders Group, Inc. CUSIP: Ticker: BGP Meeting Date: 5/20/2010 1 Election of Directors. For For Management 2 To re-affirm the performance goals and maximum amounts payable under the Company's annual incentive bonus plan. For For Management 3 Ratification of Ernst & Young LLP as the Company's independent registered public accounting firm for fiscal year 2010. For For Management Issuer: Wendy's Arby's Group, Inc. CUSIP: Ticker: WEN Meeting Date: 5/27/2010 1 Election of Directors. For For Management 2 To approve the Company's 2010 Omnibus Award Plan. For For Management 3 To ratify the appointment of Deloitte & Touche LLP as the Company's independent registered public accountants for 2010. For For Management 4 To vote on a proposal regarding poultry slaughter. Against Against Shareholder Issuer: Target Corporation CUSIP: 87612E106 Ticker: TGT Meeting Date: 6/9/2010 1 Election of Directors. For For Management 2 Proposal to ratify the appointment of Ernst & Young LLP as independent registered public accountants. For For Management 3 Proposal to amend the restated articles of incorporation relating to Board. For For Management 4 Proposal to amend the restated articles of incorporation to eliminate a supermajority vote requirement to certain business combinations. For For Management 5 Proposal to amend and restate the restated articles to reflect the changes proposed as items 3 and 4, if approved, all as more fully described in the proxy statement. For For Management 6 Proposal regarding annual advisory vote on executive compensation. Against Against Shareholder Issuer: Altria Group, Inc. CUSIP: 02209S103 Ticker: MO Meeting Date: 5/20/2010 1 Election of Directors. For For Management 2 2010 Performance Incentive Plan. For For Management 3 Ratification of the selection of independent auditors. For For Management 4 Food insecurity and Tobacco use. Against Against Shareholder 5 Create Human Rights protocols for the Company and its Suppliers. Against Against Shareholder Issuer: Atlas Pipeline Partners, LP CUSIP: Ticker: APL Meeting Date: 5/28/2010 1 To approve the terms of the Atlas Pipeline Partners, LP 2010 Long-Term Incentive Plan, as described in the consent solicitation statement.A copy of the 2010 Long-Term Incentive Plan is included in the accompanying consent solicitation statement as appendix A. For For Management Issuer: Spark Networks, Inc. CUSIP: 84651P100 Ticker: LOV Meeting Date: 6/7/2010 1 Election of Directors. For For Management 2 Approve the amendment to the Company's Certificate of Incorporation to declassify the structure of its Board of Directors. For For Management 3 Approve the reappointment of Ernst & Young LLP as the Company's independent registered public accounting firm for the year ending December 31, 2010. For For Management Issuer: Blackrock Kelso Capital Corporation CUSIP: Ticker: BKCC Meeting Date: 6/7/2010 1 Election of Directors. For For Management 2 To amend the Company's Certificate of Incorporation, as amended, to increase the number of authorized shares of common stock from 100,000,000 to 200,000,000. For For Management 3 To ratify the selection of Deloitte & Touche LLP to serve as the Company's independent registered public accounting firm for the year ending December 31, 2010. For For Management Issuer: Two Harbors Investment Corp. CUSIP: 90187B101 Ticker: TWO Meeting Date: 6/14/2010 1 Election of Directors. For For Management 2 Ratification of appointment of Ernst & Young LLP as independent auditor for the year ending December 31, 2010. For For Management Issuer: Delia's, Inc. CUSIP: Ticker: DLIA Meeting Date: 6/17/2010 1 Election of Directors. For For Management 2 Proposal to ratify the selection of BDO Seidman, LLP as the company's independent registered public accountants for the fiscal year ending January 29, 2011. For For Management Issuer: Phoenix Group Holdings ISIN KYG7091M1096 Meeting Date 6/23/2010 1 Approve the terms of the Amended Contingent Rights Agreements and any such non-material amendments thereto For Did Not Vote Management S2 Approve the memorandum and Articles of Association produced to the AGM and initialled by the Chariman of the meeting for the purpose of identification be adopted as the Fourth Amendment and Restated Memorandum and Articles of Association of the Company in substitution for, and to the exclusion of, the existing memorandum and Articles of Association of the Company, such adoption to be effective immediately For Did Not Vote Management 3 Approve that the three-year vesting period applicable to share awards and allocations made on 21 SEP 2009 and 31 MAR 2010 under the Company's long Term Incentive Plan(the LTIP), as approved by resolutation of the shareholders of the Company on 24 JUL 2009 and as subsequently amended by the Board on 21 SEP 2009, in relation to, in aggregate, 463,750 Class B Ordinary Shares (the LTIP Awards) be and is hereby waived so that the LTIP Awards shall, subject to the rules of the LTIP, vest on the date on which the Ordinary Shares are admitted to Premium Listing under Chapter 6 of the Listing Rulesof teh UK Finncial Services Authority For Did Not Vote Management 4 Authorize the Board of Directors, subject to the passing of resolution 2, pursuant to Article 14 of the Fourth Amended and Restated Articles of Association to allot generally and unconditionally relelevant securities be renewed in respect of equity securities (as that term is defined in the Fourth Amended and Restated Articles of Association) for a period expiring at the conclusion of the AGM of the Company to be held in 2011 and for that period and purpose the prescribed amount in respect of the Company's equity securities, for the purposes of paragraph (a) of the definition of prescribed amount in Article 13 of the Fourht Amendment adn Restated Articles of Association, shall be EUR 8,830, representing 88,300,000 Ordinary Shares For Did Not Vote Management S.5 Authorize the Board of Directors, subject to the passing of resolution 2, to allot equity securities (as that term is defined in the Fourth Amended and Restated Articles of Association) for cash pursuant to the power conferred by Article 15 of the Fourth Amended and Restated Articles of Association, provided that: a) the maximumaggregate nominal amount of equity securities that may be allotted or sold pursuant to the authority under Article 15(b)of the Fourth Amended and Restated Articles of AssociaTion is EUR 662, representing 6,620,000 Ordinary Shares, and b) the authority conferred by this resolution shall expire at the conclusion of the AGM of the Company to be held in 2011 For Did Not Vote Management 6 Authorize the Board of Directors, subject to the passing of resolution w, for the period of 18 months from the date of the passing of this resolution to offer to any holder of Ordinary Shares in the Company, the right to elect to receive Ordinary Shares, credited as fully paid, instead of cash in respect of the whole (or some part, to be determined by the Board of Directors) of all or any dividend, on such terms as the Board of Directors shall determine subject to the terms provided in Article 202 of teh Fourth Amended and Restated Articles of Association For Did Not Vote Management 7 Approve the annual report and accounts of the Company for the YE 31 DEC 2009 For Did Not Vote Management 8 Re-election of Ron Sandler as a Director For Did Not Vote Management 9 Re-election of Ian Ashken as a Director For Did Not Vote Management 10 Re-election of Rene-Pierre Azria as a Director For Did Not Vote Management 11 Re-election of David Barnes as a Director For Did Not Vote Management 12 Re-election of Charles Clarke as a Director For Did Not Vote Management 13 Re-election of Ian Cormack as a Director For Did Not Vote Management 14 Re-election of Tom Cross Brown as a Director For Did Not Vote Management 15 Re-election of Manjit Dale as a Director For Did Not Vote Management 16 Re-election of Isabel Hudson as a Director For Did Not Vote Management 17 Re-election of Alastair Lyons as a Director For Did Not Vote Management 18 Re-election of Jonathan Moss as a Director For Did Not Vote Management 19 Re-election of Hugh Osmond as a Director For Did Not Vote Management 20 Re-election of David Woods as a Director For Did Not Vote Management 21 Appointment of Jonathan Yates as a Director For Did Not Vote Management 22 Re-appointment of Ernst & Young LLP as the Company's Auditor until the conclusion of the AGM of the Company to be held in 2011 and authorize the Directors to determine the amount of the Auditor's remuneration For Did Not Vote Management Issuer: Fox Chase Bancorp, Inc. CUSIP: 35137P106 Ticker: FXCB Meeting Date: 6/24/2010 1 Election of Directors. For For Management 2 Plan of Conversion & Reorganization pursuant to which a.)Fox Chase MHC will merge with & into Fox Chase Bancorp; b.)Fox Chase Bancorp merge with & into New Fox Chase Bancorp; c.)outstanding shares of Fox Chase Bancorp be converted into shares of common stock of New Fox Chase Bancorp; d.)New Fox Chase Bancorp offer shares of its common stock for sale in a subscription offering. For For Management 3 Approval of a provision in New Fox Chase Bancorp's Articles of Incorporation requiring a super-majority vote to approve certain amendments to New Fox Chase Bancorp's Articles of Incorporation. For For Management 4 Approval of a provision in New Fox Chase Bancorp's Articles of Incorporation to limit the voting rights of shares beneficially owned in excess of 10% of New Fox Chase Bancorp's outstanding voting stock. For For Management 5 The ratification of the appointment of KPMG LLP as the independent registered public accounting firm of Fox Chase Bancorp, Inc. for the fiscal year ending December 31, 2010. For For Management Issuer: PROMOTORA DE INFORMACIONES SA ISIN ES0171743117 Ticker Meeting Date 6/30/2010 1 Approve the annual accounts, ikncluding the balance sheet, profit and loss account, revenues and expenses report, statement of changes in net worth, cash flow statement and notes to the accounts, as well as the management report of the company and its consolidated Group; and the proposed application of profits; all of the foregoing with reference to the FY 2009 For Did Not Vote Management 2 Approve the management of the Board of Directors during the FY 2009 For Did Not Vote Management 3 Adopt any relevant resolutions regarding the Auditors of the Company and its Consolidated Group for FY 2010, under the provisions of Section 42 of the Spanish Commercial Law and Section 204 of the Spanish Limited Companies Act, Ley de Sociedades Anonimas For Did Not Vote Management Approve to set the number of Directors For Did Not Vote Management Appointment of the Directors For Did Not Vote Management 5 Grant authority for the derivative acquisition of own shares, either directly or via affilliated Companies, within the legal limits and requirements; to set aside, for the amount not used, the authority granted by the general meeting of 18 JUN 2009 for the acuisition of own shares For Did Not Vote Management 6 Approve the delegation of powers For Did Not Vote Management Issuer JZ Capital Partners Ltd, St Peter Port ISIN GG00B403HK58 Ticker Meeting Date 12/23/2010 1 That the related party transaction constituted by the amendment to the Advisory Agreement on the terms summarised in the Chairman's Statement contained in the circular be approved for the purposes of Chapter 11 of the Listing Rules of the Financial Services authority For Did Not Vote Management 2 That the related party transaction constituted by the entry into the Fund A Investment Dopcuments on the terms summarised in the Chairman's Statement contained in the circular be approved for the purposes of Chapter 11 of the Listing Rules of the Financial Services Authority For Did Not Vote Issuer Fairfax Finl Holdgs Ltd ISIN CA3039011026 Ticker Meeting Date 4/20/2011 Management Election of Director: Anthony F. Griffiths For Did Not Vote Management Election of Director: Robert J. Gunn For Did Not Vote Management Election of Director Alan D. Horn For Did Not Vote Management Election of Director Timothy R. Price For Did Not Vote Management Election of Brandon W. Sweitzer For Did Not Vote Management Election of Director V. Prem Watsa For Did Not Vote Management 2 Appointment of Auditor: PricewaterhouseCoopers LLP For Did Not Vote Issuer Sears CDA Inc ISIN CA81234D1096 Ticker Meeting Date 4/21/2011 Management 1.1-1.8 Election of Directors For Did Not Vote Management 2 In respect of the appointment of Deloitte & Touche LLP as the Corporation's Auditors, and authorizing the Board of Directors of the Corporation to set the Auditors' remuneration For Did Not Vote Management 3 Confirmation of the amendment to By-Law No. 1 as more fully described in the accompanying Management Proxy Circular For Did Not Vote Management 4 Such other business as may properly be brought before the nmeeting or any adjournment thereof For Did Not Vote Issuer Phoenix Group Holdings ISIN KYG7091M1096 Ticker Meeting Date 5/13/2011 Management 1 To receive the report of the Directors and the financial statements for the year ended 31 DEC 2010 together with the auditor's report thereon FOR Did Not Vote Management 2 To approve the Directors Remuneration Report For Did Not Vote Management 3 To authorise the Directors to offer scrip dividends For Did Not Vote Management 4 To authorise the Directors to allot new Ordinary Shares For Did Not Vote Management 5 To authorise the limited siapplication of pre-emption rights For Did Not Vote Management 6 To authorise the Company to purchase its own Ordinary Shares For Did Not Vote Management 20-Jul To re-elect directors For Did Not Vote Management 21 To declare and approve the payment of a final dividend of 21 pence per Ordinary Share for the YE31 DEC 2010 For Did Not Vote Management 22 To- re-appoint the Auditor For Did Not Vote Management 23 To authorise the directors to determine the amount of the Auditor's Remuneration For Did Not Vote Management 24 To adopt the Fifth Amended and Restated Memorandum and Articles of Association For Did Not Vote Issuer Delta Lloyd NV Amsterdam ISIN NL0009294552 Ticker Meeting Date 5/20/2011 Management 3a 2010 Financial Statements : Proposal to adopt the financial statements for the 2010 financial year For Did Not Vote Management 3c 2010 Financial Statements: Adoption of decision to pay out the interim dividend in the form of shares from the share premium reserve For Did Not Vote Management 3d 2010 Financial Statements; Proposal to pay out dividend For Did Not Vote Management 4a Granting of discharge: Proposal to discharge the members of the Executive Board in respect of their management during the 2010 financial year For Did Not Vote Management 4b Granting of discharge: Proposal to discharge the embers of the Supervisory Board in respect of the supervision during the 2010 financial year For Did Not Vote Management 6d Composition of the Supervisory Board; Proposal toappoint Mr. A J Moss a member of the Supervisory Board For Did Not Vote Management 7 Remuneration of the Supervisory Board: Proposal to agree on the remuneration for the Chairman and Memers of the Risk Committee of the Super. Board For Did Not Vote Management 8 Repurchase of shares: Proposal to authorise the Executive Board to acquire, on the company'sbehalf, ordinary shares and depositary receipts in the company's own capital ("treasury shares") For Did Not Vote Management 9 Decision to pay out interim dividend in shares from the share premium reserve For Did Not Vote issuer Promotora de Informaciones SA. Madrid ISIN ES0171743117 Ticker Meeting Date 6/23/2011 Management 1 Examination and approval, if any, of the annual accounts (balance sheet, income statement, statement of revenue and expenses, statement of changes in equity, cash flow statement and notes) and Report management of both the Company and its consolidated group for the year 2010 and proposed application of results For Did Not Vote Management 2 Discharge of the Board of Directors during the year, 2010 For Did Not Vote Management 3 Audition of appropriate agreements in relation to the Auditors of the Company and its consolidated group for the year 2011 under the provisions of Articles 42 of the Commercial Code and 264 of the Companies Act Capital For Did Not Vote Management Fixing the number of Directors For Did Not Vote Management Dismissal and Appointment of Directors and/or, where appropriate, ratifying the appointment of directors nominated by co-option after the conclusion of the last AGM For Did Not Vote Management Amendment of article 21 ter to regulate the Corpoate Governance Committee For Did Not Vote Management Inclusion of a new Article 21 c to regulate the Nomination and Remuneration Committee For Did Not Vote Management Amendment of article 29 bis to adapt to the changes above For Did Not Vote Management 6 Delegation of powers For Did Not Vote Issuer JZ Capital Partners LTD St Peter Port ISIN GG00B403HK58 Ticker Meeting Date 6/28/2011 Management 1 To consider and receive the Annual Report and Audited Financial Statements for the YE 28 FEB 2011 For Did Not Vote Management 2 To reappoint Ernst & Young LLP as auditors of the Company, to hold office until conclusion of the next general meeting at which accounts are laid before the Co. For Did Not Vote Management 3 To authorise the Directors to fix the auditors' remuneration For Did Not Vote Management 4 To accept the resignation and consider the re-appointment of Patrick Firth as a Director of the Company For Did Not Vote Management 5 To accept the resignation and consider the re-appointment of Ms Tanja Tibaldi as a Director of the Company For Did Not Vote Management 6 To approve the Directors' remuneration report for the YE 28 FEB 2011 For Did Not Vote Management 7 To approve the payment of the final dividend of 7.5 cents per ordinary share For Did Not Vote Management 8 That the Company be authorised in accordance with the Companies (Guernsey) Law 2008 as amended, to make market acquisitions (as defined in that law) of its own shares as defined in the Notice of AGM For Did Not Vote Issuer IDT Corporation CUSIP US4489475073 Ticker IDT Meeting Date 12/15/2011 Management 1A - 1E Election of Directors For Did Not Vote Management 2 Approval of an amendment to the IDT Corporation 2005 stock option and incentive plan that will increase the number of shares of the company's Class B Common Stockavailable for the grant of awards thereunder by an additional 1,135,000 shares For Did Not Vote Issuer MFC Industrial Ltd. ISIN CA55278T1057 Ticker MIL Meeting Date 12/23/2011 Management 1 The fixing of the number of directors of the company at five For Did Not Vote Management 2A The re-election of Michael J Smith as a Class III Director of the Company For Did Not Vote Management 2B The re-election of Ian Rigg as a Class III Director of the Company For Did Not Vote Management 3 The appointment of auditors for the FY ended DEC 31, 2011 (as set forth in the Notice of Meeting and Management Information Circulardelivered to the Company's shareholders in connection with the meeting) and the authorization of the Directors to fix the remuneration of the auditors for the ensuing year For Did Not Vote Tilson Dividend Fund Item Proposals Mngmt Vote Adv Vote Sponsor Issuer: Cisco Systems, Inc. CUSIP: 17275R102 Ticker: CSCO Meeting Date: 11/12/2009 1 Election of Directors. For For Management 2 To approve the amendment and restatement of the 2005 Stock Incentive Plan, as set forth in the accompanying proxy statement. For For Management 3 To approve the amendment and restatement of the Employee Stock Purchase Plan, as set forth in the accompanying proxy statement. For For Management 4 To ratify the appointment of PriceWaterhouseCoopers LLP as Cisco's independent registered public accounting firm for the fiscal year ending July 31, 2010. For For Management 5 Proposal to amend Cisco's bylaws to establish a Board Committee on Human Rights. Against Against Shareholder 6 Proposal requesting the Board to adopt a policy that shareholders be provided the opportunity at each annual meeting of shareholders to vote on an advisory resolution to ratify the compensation of the named executive officers described in the proxy statement for the annual meeting. Against Against Shareholder 7 Proposal requesting the Board to publish a report to shareholders within six months providing a summarized listing and assessment of concrete steps Cisco could reasonably take to reduce the liklihood that its business practices might enable or encourage the violation of human rights, as set forth in the accompanying proxy statement. Against Against Shareholder Issuer: Chipotle Mexican Grill, Inc. Cl B CUSIP: Ticker: CMG B Meeting Date: 12/21/2009 1 Proposal to amend Chipotle's restated certificate of incorporation to (a) effect a reclassification of each outstanding share of Chipotle Class B Common Stock into one share of Chipotle Class A Common Stock and rename the Class A Common Stock as "Common Stock"; and (b) eliminate provisions relating to Chipotle's prior dual-class Common Stock structure. For For Management Issuer: KHD Humboldt Wedag International Ltd. CUSIP: Ticker: KHD Meeting Date: 3/29/2010 1 The approval of a special resolution authorizing the amendment to the company's articles to authorize the Directors of the Company to transfer, in accordance with Section 137(1.1) of the business corporations act and subject to the terms and conditions of the shareholders agreement, the power to direct the voting of the kid shares. For For Management 2 Subject to the approval of the amendment resolution, the approval of the arrangement resolution authorizing the company to consummate the arrangement described in such management information circular.This form confers discretionary authority to vote on such other business as may properly come before the meeting or any adjournment thereof.The voting instruction form should be read in conjunction with the accompanying information circular. For For Management Issuer: The Steak n Shake Company CUSIP: Ticker: SNS Meeting Date: 4/8/2010 1 Election of Directors. For For Management 2 To ratify the selection by the audit committee of the Board of Directors of Deloitte & Touche LLP as the corporations independent registered public accounting firm for the 2010 fiscal year. For For Management 3 To amend the restated articles of incorporation to delete an unnecessary post office address, remove nonessential detailed language about the business's purpose, and to change the name of the holding company. For For Management Issuer: EMC Corporation CUSIP: Ticker: EMC Meeting Date: 4/29/2010 1 Election of Directors. For For Management 2 To ratify the selection by the audit committee of PriceWaterhouseCoopers LLC as EMC's independent auditors. For For Management 3 Proposal relating to special shareholder meetings. Against Against Shareholder 4 Proposal relating to an advisory vote on executive compensation. Against Against Shareholder Issuer: P.F. Chang's China Bistro, Inc. CUSIP: 69333Y108 Ticker: PFCB Meeting Date: 4/22/2010 1 Election of Directors. For For Management 2 Appointment of KPMG LLP as independent auditors for the year ending January 2, 2011. For For Management 3 Approval of adjournment of the meeting to solicit additional proxies. For For Management Issuer: Alleghany Corporation CUSIP: Ticker: Y Meeting Date: 4/23/2010 1 Election of Directors. For For Management 2 Proposal to approve the 2010 Director's Stock Plan of Alleghany Corporation. For For Management 3 Proposal to approve the 2010 Management Incentive Plan of Alleghany. For For Management 4 Ratification of KPMG LLP as Alleghany Corporations independent registered public accounting firm for the year 2010. For For Management Issuer: Annaly Capital Management, Inc. CUSIP: Ticker: NLY Meeting Date: 5/27/2010 1 Election of Directors. For For Management 2 A proposal to approve the 2010 Equity Incentive Plan. For For Management 3 Ratification of the appointment of Deloitte & Touche LLP as independent registered public accounting firm for the company for the 2010 fiscal year. For For Management Issuer: Diamond Hill Investment Group, Inc. CUSIP: 25264R207 Ticker: DHIL Meeting Date: 5/4/2010 1 Election of Directors. For For Management 2 Ratification of the appointment of Plante & Moran PLLC as our independent registered public accounting firm for 2010. For For Management Issuer: Laboratory Corp. of America Holdings CUSIP: 50540R409 Ticker: LH Meeting Date: 5/12/2010 1 Election of Directors. For For Management 2 Ratification of the appointment of PriceWaterhouseCoopers LLP as Laboratory Corporation of America Holdings' independent registered public accounting firm for 2010. For For Management Issuer: Northrop Grumman Corporation CUSIP: Ticker: NOC Meeting Date: 5/19/2010 1 Election of Directors. For For Management 2 Proposal to ratify the appointment of Deloitte & Touche LLP as the Company's independent auditor. For For Management 3 Proposal to amend the Company's Restated Certificate of Incorporation Relating to Special Shareholder Meetings and Certain Other Provisions. For For Management 4 Proposal to amend the Certificate of Incorporation of Northrop Grumman Systems Corporation Relating to Deletion of Company Shareholder Approvals for Certain Transactions. For For Management 5 Proposal regarding incorporation in North Dakota. Against Against Shareholder Issuer: Exxon Mobil Corporation CUSIP: 30231G102 Ticker: XOM Meeting Date: 5/26/2010 1 Election of Directors. For For Management 2 Ratification of independent auditors. For For Management 3 Special shareholder meetings. Against Against Shareholder 4 Incorporate in North Dakota. Against Against Shareholder 5 Advisory vote on Executive Compensation. Against Against Shareholder 6 Amendment on EEO Policy. Against Against Shareholder 7 Policy on Water. Against Against Shareholder 8 Wetlands Restoration Policy. Against Against Shareholder 9 Report on Canadian Oil Sands. Against Against Shareholder 10 Report on Natural Gas Production. Against Against Shareholder 11 Report on Energy Technology. Against Against Shareholder 12 Greenhouse Gas Emissions Goals. Against Against Shareholder 13 Planning Assumptions. Against Against Shareholder Issuer: Staples, Inc. CUSIP: Ticker: SPLS Meeting Date: 6/7/2010 1 Election of Directors. For For Management 2 To approve the Long-Term Incentive Plan. For For Management 3 To approve an amendment to Staples' Amended and Restated 2004 Stock Incentive Plan increasing the number of shares of common stock authorized for issuance under the plan from 77,430,000 to 97,430,000 and amending the material terms of the performance goals of the plan. For For Management 4 To ratify the selection by the Audit Committee of Ernst & Young LLP as Staples' independent registered public accounting firm the current fiscal year. For For Management 5 To act on a proposal regarding the ability of shareholders to act by majority written consent. Against Against Shareholder 6 To act on a proposal providing shareholders owning 10% of outstanding shares with the ability to call special meetings. Against Against Shareholder Ticker JZ Capital Partners Ltd., St Peter Port ISIN GG00B403HK58 Ticker Meeting Date 6/21/2010 1 Adopt the annual report and the audited financial statements for the YE 28 FEB 2010 For Did Not Vote Management 2 Re-appoint Ernst & Young LLP as the Auditors of the Company, to hold office until the conclusion of the next general meeting at which accounts are laid before the Company For Did Not Vote Management 3 Authorize the Directors to fix the Auditors' remunneration For Did Not Vote Management 4 Approve to accept the resignation and consider the re-appointment of Mr. David Allison as a Director of the Companay For Did Not Vote Management 5 Approve to accept the resignation and consider the re-appointment of Mr. James Jordan as a Director of the Companay 6 Approve to accept the resignation and consider the re-appointment of Mr. David Macfarlane as a Director of the Company For Did Not Vote Management 7 Approve the related party transaction constituted by the investment of up to EUR 30 million by JZCP in the JZ Europe Fund on the terms summarized in the Chairman'sStatement on pages 2 to 4of the annual report, for the purposes of Chapter 11 of the Listing Rules of the Financial Services Authority . For Did Not Vote Management 8 Approve that the JZCP's corporate objective be amended such that the new objective would be "to create a portfolio of investments that are based primarilyin the US and outsidethe US providing a superior overall return comprised of a current yield and significant capital appreciation " and that the investment strategy be amended to include a further restriction such that "the Company may investup to 20% of its gross assets in business outside the United States" For Did Not Vote Management Authorize the Company, in accordance with the Companies Guernsey Law 2008 as amended, to make market acquisitions as defined in that Law of its own sharesprovided that: a maximum number of shares in such class authorized to be purchased is 14.00% of each class of the shares of the Company in issue at any time; b the minimum price payableby the Company for each share is 1 pence and the maximum price payable by the Company for each share will not be more than the higher of i 105% of the average of the middle market quotations for a share as derived from the London Stock Exchange Daily Official List for the five business days immediately preeding the day on which that share ispurchased and that ii that stipulated by Article 5 1 of the Buy-back and CONT For Did Not Vote Management CONT CONT stabilization regulation EC No 2213/2003: c unless previously-varied, revoked of renewed, the authority hereby conferred shall expire at the conclusion of the general meeting of the Company to be held in 2011 under Section 199 of the Law, save that the Company may, prior to such expiry, enter into a contract to purchase Shares under such authority and may make a purchase of shares pursuant to any such contract For Did Not Vote Management Issuer: PetSmart, Inc. CUSIP: Ticker: PETM Meeting Date: 6/16/2010 1 Election of Directors. For For Management 2 To ratify the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for our 2010 fiscal year ending January 29, 2011. For For Management 3 To amend our executive short-term incentive plan. For For Management Issuer: Gamestop Corp. CUSIP: 36467W109 Ticker: GME Meeting Date: 6/22/2010 1 Election of Directors. For For Management 2 Proposal to ratify the appointment of BDO Seidman, LLP as the independent registered public accounting firm of the company for the fiscal year ending January 29, 2011. For For Management Issuer: Mind C.T.I. Ltd. CUSIP: M70240102 Ticker: MNDO Meeting Date: 6/28/2010 1 To re-appoint Brightman Almagor Zohar as the Company's independent auditor. For For Management 2 Re-election of Mrs. Monica Iancu (formerly Eisinger) as Class 1 Director. For For Management 3 Re-election of Mr. Amnon Neubach as an external Director. For For Management 4 Election of Mr. Rimon Ben-Shaoul as an external Director. For For Management 5 To approve an amendment to the Company's Articles of Association. For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:Tilson Investment Trust By (Signature and Title): /s/ Whitney R. Tilson Whitney R. Tilson, Trustee, President and Principal Executive Officer Date: August 7, 2012
